                 Case 20-11602-BLS     Doc 101       Filed 09/03/20       Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:
                                                  Chapter 11
FACTOM, INC.,
                                                  Case No. 20-11602 (BLS)
         Debtors.
                                                  Objection Deadline: September 17, 2020 at 4:00PM ET


         SUMMARY OF FINAL APPLICATION OF NATASHA M. SONGONUGA,
         SUBCHAPTER V TRUSTEE, FOR ALLOWANCE OF COMPENSATION
                      AND REIMBURSEMENT OF EXPENSES
          FOR THE FINAL PERIOD JUNE 19, 2020 THROUGH AUGUST 26, 2020


                                SUMMARY COVER SHEET

Name of Applicant:                                      Natasha M. Songonuga


Authorized to Provide Professional Services as:         Subchapter V Trustee (“SCV Trustee”)


Date of Appointment:                                    June 19, 2020, [Docket No. 17]

Periods for which compensation and reimbursement June 19, 2020 through August 26, 2020
is sought:                                       (the “Final Period”)
Amount of Final Compensation sought as actual,
                                                        $9,499.50
reasonable and necessary:

Amount of Final Expense Reimbursement sought as
                                                $67.50
actual, reasonable and necessary:

Petition Date:                                          June 18, 2020 (the “Petition Date”)

Number of professionals and paraprofessionals
                                                        2
included in this application:

Number of professionals billing fewer than 15
                                                        1
hours to the case during this period:
              Case 20-11602-BLS          Doc 101        Filed 09/03/20   Page 2 of 5




Are any rates higher than those approved or
                                                          No
disclosed when appointed?


This is a(n) ___ interim x final application.

The total application time expended for final fee application preparation is expected to be
approximately 1.5 hours and the corresponding compensation to be requested is $505.50.



This is the FINAL fee application filed in this case.




                                                -2-
               Case 20-11602-BLS       Doc 101        Filed 09/03/20     Page 3 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:
                                                 Chapter 11
FACTOM, INC.,
                                                 Case No. 20-11602 (BLS)
         Debtors.
                                                 Objection Deadline: September 17, 2020 at 4:00PM ET


FINAL APPLICATION OF NATASHA M. SONGONUGA, SUBCHAPTER V TRUSTEE,
              FOR ALLOWANCE OF COMPENSATION AND
         REIMBURSEMENT OF EXPENSES FOR THE FINAL PERIOD
                JUNE 19, 2020 THROUGH AUGUST 26, 2020

         In accordance with Fed. R. Bankr. P. 2016 and Del. Bankr. L.R. 2016-2, Natasha M.

Songonuga, Subchapter V Trustee (“SCV Trustee”) in the above-referenced Subchapter V case,

hereby moves the Court for final allowance of reasonable compensation for professional legal

services rendered in the final amount of $9,499.50 together with reimbursement for actual and

necessary expenses incurred in the amount of $67.50 (the “Final Application” or the

“Application”) seeking final allowance of reasonable compensation for professional legal services

rendered in the final period covering June 19, 2020 through August 26, 2020 (the “Final Period”),

as SCV Trustee together with reimbursement of expenses. In support of this Final Application,

the SCV Trustee respectfully represents as follows:

                                       BACKGROUND

         1.    On June 18, 2020, the Debtor filed a voluntary petition under chapter 11 of the

Bankruptcy Code.

         2.    On June 19, 2020, the Office of the U.S. Trustee for Region 3 filed a Notice of

Appointment of Subchapter V Trustee appointing Natasha M. Songonuga as SCV Trustee in this

Subchapter V case [D.I. 17].
              Case 20-11602-BLS         Doc 101      Filed 09/03/20    Page 4 of 5




       3.      All services for which compensation is requested herein by the SCV Trustee were

performed in pursuit of her duties as SCV Trustee.

       4.      A Confirmation Hearing was held August 26, 2020. An Order confirming the plan

was entered August 27, 2020 [ECF 99] and the Effective Date was August 28, 2020 [ECF 100].

                                   SERVICES RENDERED

       5.      Services of the SCV Trustee have included monitoring the Chapter 11 cases and

pleadings filed by the Debtor, communicating with creditors, participating in the Initial Debtor

Interview and the 341 meeting of creditors and negotiating a consensual Plan of Reorganization.

       6.      In further support of the Application the SCV Trustee has attached the following

exhibits:

            a. Exhibit A – Summary of Compensation by Professional or Staff;

            b. Exhibit B – Summary of Compensation by Project Category;

            c. Exhibit C – Summary of Expense Reimbursement by Category;

            d. Exhibit D – The SCV Trustee’s Invoice for Final Period.

       7.      Notice of the Application will be provided to the Debtor and all parties that have

filed a Notice of Appearance in the case via the CM/ECF system and via email.

        WHEREFORE, The SCV Trustee respectfully requests an order pursuant to Sections

330 and 331 of the Bankruptcy Code and Bankruptcy Rule 2016: (i) approving the Application;

(ii) granting allowance of reasonable compensation for professional services; (iii) authorizing

payment of $9,567.00 for such professional services rendered during the Final Period in the

amount of $9,499.50 and reimbursement of actual and necessary costs and expenses incurred

during the Final Period in the amount of $67.50; and (iv) granting such other and further relief as

is just and proper.

                                               -2-
             Case 20-11602-BLS   Doc 101    Filed 09/03/20   Page 5 of 5




Dated: September 4, 2020          GIBBONS P.C.
Wilmington, Delaware
                                  By: /s/ Natasha M. Songonuga
                                     Natasha M. Songonuga, Esq. (Bar No. 5391)
                                     300 Delaware Avenue, Suite 1015
                                     Wilmington, DE 19801-1671
                                     Telephone: (302) 518-6324
                                     Facsimile: (302) 397-2139
                                     E-mail: nsongonuga@gibbonslaw.com

                                     Subchapter V Trustee




                                      -3-
